320 F.3d 280
McKESSON HBOC, INC., et al., Appellees,v.ISLAMIC REPUBLIC OF IRAN, Appellant.Financial Organization for the Expansion of Ownership of Productive Units, et al., Appellees.
No. 00-7157.
No. 00-7263.
United States Court of Appeals, District of Columbia Circuit.
March 7, 2003.

BEFORE: EDWARDS, ROGERS, and TATEL, Circuit Judges.
PER CURIAM.

ORDER

1
Upon consideration of appellant's motion to recall the mandate, the responses thereto, the replies, and the notice of recent development, it is


2
ORDERED that the mandate issued on March 13, 2002, be recalled and the Clerk of the District Court is directed to return the mandate forthwith. It is


3
FURTHER ORDERED that the portion of the court's opinion issued November 16, 2001 [271 F.3d 1101], addressing whether the Treaty of Amity between the United States and Iran provides a private cause of action to a United States national against Iran in a United States court, be vacated. On remand, the district court is to reexamine that issue in light of the representation of the United States that it does not interpret the Treaty of Amity to create such a cause of action. See Brief for the Overseas Private Investment Corp. in Opposition to Certiorari, Islamic Republic of Iran v. McKesson HBOC, Inc., et al., ___ U.S. ___, 123 S.Ct. 341, 154 L.Ed.2d 248 (2002).


4
The Clerk is directed to issue an amended judgment and the mandate forthwith.